Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-15 and 17-20 are allowed.
Claims 2 and 16 are cancelled.
Applicant’s amendment including amended claims filed on 10/06/2020 has been entered.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, the prior arts of record do not teach that the data link layer circuitry is structured such that the ARQ processing circuit and the FEC processing circuit receive the decoded data from the physical layer circuitry in parallel.
The prior art of record Belogolovy et al. (US 20080022181 A1, “Forward Error Correction and Automatic Repeat Request Joint Operation for a Data Link Layer”) teach that a method and apparatus are provided for error correction of a communication signal. Joint operation of forward error correction (FEC) techniques and automatic repeat request (ARQ) techniques are conducted above a physical layer of a communication network. Forward error correction is applied if the number of errors is equal to or less than an error threshold. Automatic repeat request techniques are applied if errors remain in the data decoding using the forward error correction or if an error correcting module reports a failure in the data. In an embodiment, the error threshold is two errors or less. In an embodiment, information is encoded in a data link layer using a forward error correction module providing a code rate of 0.98 or greater (abstract).
However Belogolovy et al. do not explicitly teach that the data link layer circuitry is structured such that the ARQ processing circuit and the FEC processing circuit receive the decoded data from the physical layer circuitry in parallel as recited in claim 1.


However Hegde et al. do not explicitly teach that the data link layer circuitry is structured such that the ARQ processing circuit and the FEC processing circuit receive the decoded data from the physical layer circuitry in parallel as recited in claim 1.

Mula et al. (US 20170201350 A1, “DATA FORWARDING WITH SPECULATIVE ERROR CORRECTION”) teach that communication apparatus includes an input circuit, which receives a sequence of symbols arranged in a series of data blocks, including data symbols that encode the data and forward error correction (FEC) symbols that encode an error correction code. The input circuit decodes the data encoded by the data symbols and passes the decoded data to a buffer for output to a data link layer interface irrespective of the FEC symbols. An error correction circuit receives the data and the error correction code from the input circuit, and upon detecting an error in a given data block in the series, passes the corrected data from the given data block to the buffer for output to the data link layer interface in place of the data from the given data block that the input circuit decoded and passed to the buffer (abstract).


Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claims 3-14 are allowed because of the combination of additional limitations and the limitations listed above.
As per independent claim 15, the prior arts of record do not teach receiving the decoded data by the ARQ processing circuit, wherein the decoded data is received in parallel by the ARQ processing circuit and the FEC processing circuit.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 15 is allowable over the prior arts of record. Claims 17-19 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 20, the prior arts of record do not teach a Forward Error Correction (FEC) processing circuit to receive the decoded data from the physical layer circuitry in parallel with the ARQ processing circuit.

Thus, claims 1, 3-15 and 17-20 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morris et al. (US 6314535 B1, date issued: November 6, 2001) disclose that a forward error correction (FEC) method is provided including an FEC dynamic central station and a plurality of FEC dynamic remote stations that transmit bearer data and corresponding error correction data there between during a plurality of time frames. The error rate of the communication channel is measured and the amount of error correction data transmitted is accordingly and dynamically adjusted, so that the minimum amount of overhead required to effectively transmit the error correction data is used (abstract).

PARK et al. (US 20100281322 A1, pub. date: November 4, 2010) disclose a system and method of increasing data throughput in a wireless communications network between a base station (BS) and one or more mobile stations (MS) includes establishing a service flow (SF) and initially enabling a hybrid automated repeat request (HARQ) protocol; determining, at a particular time, the measure of quality of the communications channel; comparing the determined measure of quality with a predetermined channel quality threshold; and selectively disabling the HARQ protocol based upon a first comparison result while continuing the SF between the BS and MS. In other aspects, after selectively disabling the HARQ protocol, the method further includes determining that the time-varying measure of quality of the communications channel has deteriorated below the predetermined channel quality threshold; and selectively re-enabling the HARQ protocol in the established SF (abstract).

Fauconnier (US 6868520 B1, date issued: March 15, 2005) discloses that a mobile radio telecommunications system is described in which the same user message is transmitted with 

Shribala et al. (Multiple Error Correction binary channel coding scheme, IEEE, Conference Paper, pp 10-16, Year: 2013) disclose a binary channel coding scheme by name “Data negation Codes” which can be used for single/multiple random error correction and in a modified form, can be used for Burst error correction also (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Friday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111